DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trickling water of claims 17 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otoguro (2017/0197223)
Regarding claim 6, Otoguro shows  a sanitary insert (1), comprising: a jet aeration unit (4), which includes a mixing chamber (11), the mixing chamber includes at least one aeration opening (18), a first aeration duct (17b) formed outside the mixing chamber, the first aeration duct feeding air from outside to the mixing chamber via the at least one aeration opening (18),  a second aeration duct (another 17b) arranged directly adjacent to the first aeration duct  in  a circumferential direction at a first distance (fig 2), a third aeration duct (another 17b)  arranged directly adjacent to the first aeration 6089887-1Applicant: Neoperl GmbH Application No.: Not Yet Known duct  in the circumferential direction at a second distance (fig 2), each aeration duct includes two inlet openings (the inlet 17b and the inlet 17a) that are separate from one another, wherein at least one of the first distance  or the second distance is  greater than a width in the circumferential direction of at least one of the first, second  or third aeration duct (fig 2) and wherein two of the aeration ducts adjacent in the circumferential direction are separated from one another by a dividing wall (the space between them).  
Regarding claim 7, Otoguro shows  a sanitary insert (1), comprising:  a jet aeration unit (4), which includes a mixing chamber (11), the mixing chamber includes at least one aeration opening (18), a first aeration duct (17b) formed outside the mixing chamber, the first aeration duct guiding air from outside to the mixing chamber  via the at least one aeration opening (fig 4), a second aeration duct (another 17b) arranged directly adjacent to the first aeration duct  in a circumferential direction at a first distance (fig 2), a third aeration duct (another 17b) arranged directly adjacent to the first aeration duct in the circumferential direction at a second distance (fig 2), each aeration duct includes two inlet openings (the inlet 17b and the inlet 17a) that are separate from one another, wherein the first distance greater than the second distance (fig 2), and wherein two of the aeration ducts adjacent in the circumferential direction are separated from one another by a dividing wall (the space between them).  
Regarding claim 8, the second distance is greater than  a width in the circumferential direction of the first aeration duct (fig 2).
Regarding claim 9,  the first distance  is  smaller than  a width in the circumferential direction of the first aeration duct (fig 2).  
Regarding claim 10,  wherein at least one of (a)  the mixing chamber is closed to the outside between the aeration ducts (fig 4).  
Regarding claim 11,  at least one of the aeration ducts has a lateral inlet opening, and  a width in the circumferential direction of  the first aeration duct (9)  is aligned with a width of  the lateral open inlet opening (fig 4).  

Claim(s) 12-14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (2014/0053332)
Regarding claim 17, Cole shows  a  sanitary insert (21), comprising: a housing (49) having an outer thread therein (fig 8, 6) a jet aeration unit (33) housed therein, which includes a mixing chamber (inside 33),  the mixing chamber includes at least one aeration opening (59),  at least one aeration duct (57) formed outside the mixing chamber, the at least one aeration duct  guiding air from outside into the mixing chamber  via the at least one aeration opening, and at least one inlet opening (inlet to 57) formed laterally in the housing (fig 3) and in communication with said at least one aeration duct (fig 8) wherein the aeration duct has a cross section that is dimensioned so that, in the event of a water working pressure on the inflow side between 1 to 2 bar, an air flow speed of at least 15 km/h occurs in the aeration duct and wherein any water trickling through the outer thread can exit from the at least one opening into a respective aeration duct (fig 8).
The examiner notes that since the sanitary insert of Cole includes all the same claimed structure and is used in the same way as the claimed structure, in the event of a water working pressure on the inflow side of the insert of  Cole being between 1 to 2 bar, an air flow speed of at least 15 km/h occurs in the aeration duct of Cole. Additionally, any water trickling through the outer thread can exit from the at least one opening into a respective aeration duct. This will occur in the use of Cole.
 Additionally, the shape and dimensions of Cole are very similar to that of the present invention so the air flow will be similar to that of the present invention. 

Regarding claim 12, Cole shows  a  sanitary insert (21), comprising a housing (49) having an outer thread thereon(fig 4)  a jet aeration unit (33) housed therein, which includes a mixing chamber (inside 33), the mixing chamber includes at least one aeration opening (outlet of 59),  at least aeration duct (59) formed outside the mixing chamber, the at least aeration duct feeding air from outside to the mixing chamber via the at least one aeration opening (fig 8),6089887-1Applicant: Neoperl GmbH Application No.: Not Yet Known the at least one aeration duct has two inlet openings (there are many inlets to 57) that are separate from one another (fig 3), a ratio of a sum of lengths covered by the aeration ducts  in the circumferential direction measured at a level of one of the two inlet openings, to a total length of an outer circumference of the mixing chamber, measured at the level of said one of the two inlet openings, is at most 60%. If only 1 or 2  aeration ducts 57 are chosen, the total length of the ducts is most certainly less than 60% of the outer circumference of the mixing chamber.
Wherein the housing on an outer circumferential thereof comprises a catch space (between 49 and 33 ) which in a position of use is closed off to the outside from a sanitary faucet by a circumferential lip seal (the bottom of 49 has a flange that touches 33 which is being considered the lip seal)
Regarding claim 13,  further comprising a jet splitter (31) forming at least one nozzle (outlets to 31) arranged upstream of the mixing chamber (fig 4).  
Regarding claim 14,  further comprising at least one of  a flow regulator arranged upstream of the mixing chamber   or an outlet screen (37) arranged downstream of the mixing chamber (fig 8).
Regarding claim 20, wherein at least one of the inlet openings (inlet to 59) opens laterally (fig 8), with regard to a direction of flow, and is formed in the catch space (the outlets of 57 are in the catch space, fig 8) so that water trickling through the outer thread  can exit from the inlet opening (16) into a corresponding aeration duct (59).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (2014/0053332) in view of Otoguro (2017/0197223)
Regarding claim 1, Cole shows A sanitary insert (21), comprising: a housing (49) a jet aeration unit (33), which includes; a mixing chamber (inside 33), the mixing chamber  includes at least one aeration opening (59),  at least one aeration duct (57) formed outside the mixing chamber, the at least one aeration duct configured to feed  air from outside into the mixing chamber  via the at least one aeration opening, and  the at least one aeration duct has an inlet opening (inlet to 57) that opens laterally (fig 8), wherein the inlet opening that opens laterally is arraigned downstream form an outer thread formed on an outer circumference of the housing (fig 8).
But fails to disclose a second inlet opening, separate from the first inlet opening that  opens in a longitudinal direction of the insert.
However,  Otoguro shows a very similar insert that includes a first aeration opening that opens laterally (17b) and a second aeration inlet that opens longitudinally (17a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a second aeration inlet that opens longitudinally, in order to suck in are easier.
 
Regarding claim 2,  the at least one aeration duct comprises  at least two separate aeration ducts (fig 8) that are formed so as to be adjacent in a circumferential direction, each connecting to one of the aeration openings, or  the aeration duct extends over the outer circumference and is connected to two of the aeration openings (fig 8).  
Regarding claim 4,  further comprising an outlet face (37), and  one of the inlet openings (the added opening 17a from Otoguro) is formed on an outlet face side of the insert.
Regrading claim 5, wherein the at least one aeration duct comprises a plurality of aeration ducts that are arranged so as to be evenly distributed in a circumferential direction (fig 5).

Claim(s) 17 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bosio (EP 3 153 633 A1).
Regarding claim 17, Bosio shows  a  sanitary insert (1), comprising: a housing (outer wall of 10) having an outer thread thereon (12) a jet aeration unit (5), which includes a mixing chamber (inside 10),  the mixing chamber includes at least one aeration opening (outlet of 13 into the mixing chamber), at least one aeration duct (13) formed outside the mixing chamber, the at least one aeration duct  guiding air from outside into the mixing chamber  via the at least one aeration opening, and at least one inlet opening (inlet to 13) formed laterally in the housing (fig 3) and in communication with said at least one aeration duct (fig 6)  the aeration duct has a cross section that is dimensioned so that, in the event of a water working pressure on the inflow side between 1 to 2 bar, an air flow speed of at least 15 km/h occurs in the aeration duct, and wherein any water trickling through the outer thread can exit from the at least one opening into a respective aeration duct (fig 8).
The examiner notes that since the sanitary insert of Bosio includes all the same claimed structure and is used in the same way as the claimed structure, in the event of a water working pressure on the inflow side of the insert of  Bosio being between 1 to 2 bar, an air flow speed of at least 15 km/h occurs in the aeration duct of Bosio. Additionally, the shape and dimensions of Bosio are very similar to that of the present invention so the air flow will be similar to that of the present invention. 
Additionally, Bosio teaches that at .5 bar, all the seeped water is completely sucked in. Since the present application states that 15km/h air speed is needed to suck in all the seeping water, then the airspeed of Bosio must be greater than 15km/h at 1-2 bar. 
Lastly, it would have been obvious to one of ordinary skill in the art at the time 
the application was effectively field to dimension the aeration ducts so that  the air speed in the duct is maximized and higher than 15 km/h in order to suck in the maximum amount of air per unit of time increasing the aeration of the inflowing water.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 12-14, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the applicants arguments concerning claims 6-11, see the above modified rejections. The dividing wall is being considered the space between the ducts.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        10/31/2022